Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 6/15/2022 for the application No.  17/178,772, Claims 1, 3, 5-6, 9, 11, 13-15, 17 and 19-23 are currently pending and have been examined. Claims 1, 3, 5-6, 9, 11, 13-15, 17 and 19-23 have been rejected.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  Applicant filed certified patent document, Application number 2020-066156, on 3/29/2021. However, a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Examiner’s Note
The Examiner calls applicant attention that searching for prior art, the Examiner has found US PG. Pub. No. 20220005356 (KIM). This publication can be used in the prosecution of the instant case because applicant has not perfected claim for foreign priority (see 37 CFR 1.55. See MPEP §§ 215 and 216).

Examiner’s Note
Claims 1, 3, 5-6, 9, 11, 13-15, 17 and 19-23 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a series of steps and, therefore, is a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. The claim recites the limitations of  “performing image analysis of the acquired imaging data, so as to extract pedestrians included in the imaging data; calculating a distance between the vehicle and a pedestrian included in the imaging data by the image analysis; and determining an advertising fee of the advertisement to be paid to a   user … based on the imaging data the distance and the number of the extracted pedestrians;”
The “performing, calculating, determining” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for processing imaging data  and presenting an advertising. Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Integrated into a Practical Application? yes.  The claim recites additional limitations, such as, “presenting an advertisement visible …capturing, …. image data … while the advertisement is being presented; 	acquiring imaging data captured … obtained by capturing an image  …. traveling while presenting an advertisement;” These are limitations toward accessing or receiving data (gathering data). The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure such as “information processing apparatus”, “exterior surroundings of a vehicle”;” using a camera”. The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically,  the additional limitations recite a specific way for processing imaging data  and presenting an advertising.  Thus,  the claim is eligible because is not directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? n/a
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above. In addition the Examiner considered supplementary elements in the claim  in view of the instant disclosure, such as: “system comprising an 
information processing apparatus and a vehicle”; “a surface”; ”a camera”; ”a communication device”; “a control unit” . 
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above.  The claim is eligible.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a storage medium. 
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. The claim is eligible. 
Dependent claims 3, 5- 6, 11, 13, 14, 17, 19-23, the claims recite elements such as “extracting pedestrians included in the imaging data by an image analysis; and calculating the advertising fee of the advertisement based on the number of the extracted pedestrians”; “calculating the advertising fee based on the speed data and the number of the pedestrians”; “calculating a distance between the vehicle and the pedestrian included in the imaging data by the image analysis”; “calculating the advertising fee based on the distance and the number of the pedestrians”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 11, 14-15, 17, and 20-23 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub.  No. 20200005353 (SHIBAYAMA)   in view of   US PG. Pub.  No.  20040036622 (Dukach).

As to claims 15, 1, 9, SHIBAYAMA discloses  

An information processing method used in an information processing apparatus (see at least Figs. 1 and 15), the information processing method comprising: 
a) presenting an advertisement visible to exterior surroundings of a vehicle
 (“…the display device 140 installed in the moving object 100. In addition, the moving object 100 collects external information from a camera 131, a microphone 132, a sensor 133, and the like, and analyzes whether or not surrounding people are interested in the advertisement…”, paragraph 32. 
The processing executed by the CPU of the moving object as the service car includes the steps of obtaining an advertisement from the server (S505), displaying the advertisement on a monitor outside the moving object (S510), accepting input of each signal output from an external information acquisition device (camera, microphone, sensor) provided in the moving object (S520)…”, abstract and Fig. 6 and associated disclosure); b) capturing, using a camera, image data of the surroundings of the vehicle while the advertisement is being presented
(“…The processing executed by the CPU of the moving object as the service car includes the steps of obtaining an advertisement from the server (S505), displaying the advertisement on a monitor outside the moving object (S510), accepting input of each signal output from an external information acquisition device (camera, microphone, sensor) provided in the moving object (S520)…”, abstract and Fig. 6 and associated disclosure.
See also “[0031] An outline of a system according to the present embodiment will be described with reference to FIG. 1. FIG. 1 schematically illustrates a configuration of a system for displaying advertisements using a moving object 100 according to an aspect. In one aspect, the moving object 100 is an automobile, bus, truck, or other transport device used in the transportation of people or goods. Hereinafter, the moving object 100 may be referred to as a service car. Automobiles are used in car sharing, rental cars, automatic driving services, and the like. Buses are used in services that transport passengers at cost, such as route buses or lease buses, or in services that transport passengers free of charge at airports or other private roads. Tracks are used in transportation services, such as courier deliver”, paragraph 31);
c) acquiring imaging data captured by the camera
(“[0032] Advertising content produced by an advertiser or agency is stored on a server 170 external to the moving object 100. The moving object 100 downloads the content 171 from the server 170 through the network, and reproduces (displays or outputs sounds) the content 171 to the outside of the moving object 100 by the display device 140 installed in the moving object 100. In addition, the moving object 100 collects external information from a camera 131, a microphone 132, a sensor 133, and the like, and analyzes whether or not surrounding people are interested in the advertisement….”, paragraphs 31-32 and Fig. 1); 
d) performing image analysis of the acquired imaging data, so as to extract pedestrians included in the imaging data
(“[0040] As an advertisement evaluation method, the evaluation unit 112 estimates the degree of effect of the advertisement based on, for example, the number of people watching the advertisement (gaze points). In another aspect, the evaluation unit 112 may further estimate, as the effect of the advertisement, the number of people watching the advertisement relative to the total number of people including those not watching the advertisement….”, paragraph 40);
e) calculating a distance included in the imaging data by the image analysis
(SHIBAYAMA’s system teaches calculation of a distance and also the position of the vehicle, see at least, “…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, … distance, …”, paragraph 32); and 
f) determining an advertising fee of the advertisement to be paid to a user of the vehicle based on the imaging data the distance and the number of the extracted pedestrians
(“…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, … distance, and … transmitted from the apparatus inside the moving object 100, and calculates an evaluation value indicating the evaluation result. …”, paragraph 32.
“0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, …etc. of the moving object 100.”, paragraph 35.
“The output from the proximity sensor is also transmitted to the computer 110. In addition, in some aspects, the distance sensor (not shown) can acquire distance information, and the LiDAR and radar (not shown) can grasp the surrounding state, or a combination thereof can grasp the surrounding state with high accuracy”, paragraph 36.
“[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100”, paragraphs 37, 40 and 42) and 
g) transmitting the advertising fee so as to notify the user of the advertising fee
([0052] The service fee determination unit 115 calculates a fee to be charged to the user of the moving object 100 based on the fee determined by the reward determination unit 113 and the service fee. The determined fee may be notified to the user's account or by the display device 140”, paragraphs 46-52).
Although, SHIBAYAMA’s system teaches calculation of a distance and also the position of the vehicle, see at least, (paragraph 32). SHIBAYAMA does not expressly disclose 
the distance between the vehicle and a pedestrian

However, Dukach teaches 

(“…a distance metric in a multi-dimensional space defined by the customer-selected criteria…”, paragraph 35 and 50.
“…a desired number of people in audience, a desired characterization of the distance from one or more audience members to the display used to show a message…”, paragraph 47.
“0315] Step 1200 includes the use of vision recognition software or hardware to extract image information from vehicle's camera images. As indicated by numeral 1202 this image information can include estimates of audience information, such as information about number, type, distance, relative speed, and activity of any people in an area near each display, as well as the make, model, and year and relative speed of any vehicles in such views. In FIG. 60 the some of the people 1240 which are represented symbolically in that figure have cross-hatching (numbered 1240A) and some have dots (numbered 1240B) to represent how the cameras associated with displays can have views of different types of people. Current vision recognition is good enough to recognize people in images, to recognize expressions on faces, to recognize size of people recognized, their distance from camera..”, paragraph 315).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dukach’s teaching with the teaching of  SHIBAYAMA. One would have been motivated to  provide functionality to include the use of vision recognition software or hardware to extract image information from vehicle's camera images. The image information can include estimates of audience information, such as information about number, … their distance from camera..”, See Dukach paragraph 315).

As to claim 1, it comprises the same limitations than claim 15 above therefore is rejected in similar manner, and further comprises the following limitations disclosed by SHIBAYAMA: 
An information processing system (Fig. 1) comprising an information processing apparatus(Fig. 1 elements 160-170) and a vehicle (Fig. 1 element 100), wherein: the vehicle comprises: a surface configured to present an advertisement visible to exterior surroundings of the vehicle (display device 140 installed in the moving object 100, paragraph 32); a camera configured to capture imaging data of the surroundings of the vehicle while the advertisement is being presented (element 131 in Fig. 1);a communication device configured to communicate with the information processing apparatus (paragraph 54 and Fig. 2 element 7); the information processing apparatus comprises: a control unit  configured to (element 1 in Fig. 2).
As to claim 9, it comprises the same limitations than claim 15 above therefore is rejected in similar manner.
As to claims 17, 11 and 3, SHIBAYAMA discloses further comprising: 
a) acquiring speed data of the vehicle when the imaging data is captured from the vehicle, 
(“…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, the traveling distance, and the traveling speed transmitted from the apparatus inside the moving object 100, and calculates an evaluation value indicating the evaluation result…”, paragraph 32.
“0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, speed,…”, paragraph 35. See also paragraphs 110 and 111.

wherein the calculation of the advertising fee includes calculating the advertising fee based on the speed data and the number of the pedestrians
(0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include …, speed, …, etc. of the moving object 100.
[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100…”, paragraphs 35 and 37).
As to claims 20, 14 and 6, SHIBAYAMA discloses further comprising:
acquiring time data indicating a time when the imaging data is captured from the vehicle,
“[0063] More specifically, the table 310 includes a vehicular ID 311, an advertising ID 312, a travel date and time 313, a travel location 314, a number of viewers 315, a response 316, and passenger information 317. The vehicular ID 311 identifies the respective moving media 100. The advertisement ID 312 identifies an advertisement to be displayed externally by the moving object 100 having the vehicle ID….”, paragraph 63.
“[0064] The data structure of the computer 110 will be described with reference to FIG. 5. FIG. 5 is a diagram conceptually showing one mode of storage of data in the flash memory 305 of the computer 110. The flash memory 305 holds a table 410. The table 410 includes image ID 411, acquisition date and time 412…”, paragraph 64)
 wherein the calculation of the advertising fee includes calculating the advertising fee based on the time data and the number of the pedestrians.
(“[0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, speed, departure point, destination, travel route, scheduled arrival time, etc. of the moving object 100.
[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100.”, paragraphs 35 and 37).
As to claims 21, 22 and 23, SHIBAYAMA does not expressly disclose but Dukach discloses 
determining whether the pedestrian included in the imaging data is positioned more than a predetermined distance threshold from the vehicle, wherein the pedestrians that are positioned more than the predetermined distance threshold from the vehicle are not included in the number of the extracted pedestrians
(“…a distance metric in a multi-dimensional space defined by the customer-selected criteria…”, paragraph 35 and 50.
“0315] Step 1200 includes the use of vision recognition software or hardware to extract image information from vehicle's camera images. As indicated by numeral 1202 this image information can include estimates of audience information, such as information about number, type, distance, … Current vision recognition is good enough to recognize people in images, …, to recognize size of people recognized, their distance from camera..”, paragraph 315).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dukach’s teaching with the teaching of  SHIBAYAMA. One would have been motivated to  provide functionality to include the use of vision recognition software or hardware and any criteria such as  distance from camera in order to offer any reward, (See Dukach paragraph 315).

Claims 19, 13  and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub.  No. 20200005353 (SHIBAYAMA)   in view of   US PG. Pub.  No. 
20040036622 (Dukach) and in view of  US PG. Pub.  No. 20170274898 (Nakamura).

As to claims 19, 13 and 5, SHIBAYAMA does not expressly disclose
acquiring lane data indicating a lane in which the vehicle is traveling when the imaging data is captured from the vehicle, 
But Nakamura discloses
(“1. A travel control device comprising: a first information acquisition unit configured to acquire subject vehicle information including a position of a subject vehicle; a second information acquisition unit configured to acquire lane marker information including positions of lane markers existing around the subject vehicle; a setting unit configured to set a pair of control areas at right and left of the subject vehicle with reference to the lane markers, the control areas each having a predetermined width; and a control unit configured to control a travel position of the subject vehicle so that the subject vehicle travels between the pair of control areas, the travel position of the subject vehicle being along a width direction of a travel lane in which the subject vehicle is traveling, the setting unit being further configured to: detect a change-point lane marker on a basis of the lane marker information”…., claim 1 of Nakamura.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakamura’s teaching with the teaching of  SHIBAYAMA. One would have been motivated to  provide functionality to acquires subject vehicle information including the position of a subject vehicle, acquires lane marker information including positions of lane markers in order to support travel control information in a vehicle (see Nakamura paragraphs 1 and 4-5)

Further, SHIBAYAMA discloses calculation of the number of pedestrians (“…the number of people watching the advertisement….gaze points…”, paragraph 40),
SHIBAYAMA does not expressly disclose
wherein the calculation of the advertising fee includes calculating the advertising fee based on the lane data and the number of the pedestrians.
But, Nakamura discloses
(“1. A travel control device comprising: a first information acquisition unit configured to acquire subject vehicle information including a position of a subject vehicle; a second information acquisition unit configured to acquire lane marker information including positions of lane markers existing around the subject vehicle”, claim 1)
Therefore, a predictable result of SHIBAYAMA’s teaching  (“0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100.”, paragraphs 35 and 37), would have been to incorporate the teaching of Nakamura, to acquire lane information ,and again the results would have been predictable.

Response to Arguments
Applicant’s arguments of 6/15/2022 have been very carefully considered but are not persuasive.
Rejection of claims 1, 3, 5-6, 9, 11, 13-15, 17 and 19-23  under 101 is withdrawn in view of the Examiner’s note above.
Applicant argument (pages 10-12)
…That is, Shibayama merely discloses "the traveling distance". However, "the traveling
distance" is not a distance between the vehicle and a pedestrian, nor is it used to calculate the
advertising fee.
Still further, [0040] evaluates a person's gaze to determine whether they are looking at
the advertisement, but determining a gaze is not equivalent to calculating the distance between
the vehicle and the person.
Thus, for at least the foregoing reasons, Shibayama does not disclose the claimed subject
matter according to claim 1. …
The arguments are moot in light of the above new grounds of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Computer Vision and Imaging in Intelligent Transportation Systems”.  IEEE. 2017. This book providing readers with an overview of how computer vision can contribute to the different applications in the field of road transportation.

US PG. Pub. No. 20220005356 (KIM). This publication teaches  “an apparatus for displaying display information according to a driving environment and a method thereof. The apparatus for displaying display information according to the driving environment according to the present invention includes an input unit receiving driving environment information, a memory in which a program for controlling internal and external displays of a vehicle according to a driving environment is stored, and a processor executing the program, wherein the processor controls to select and project display information according to the driving environment information in an internal screen area and an external screen area according to preset partitioning”.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/2/2022